                                       Case 19-31019-lkg                  Doc 40       Filed 01/21/20              Page 1 of 4


 Fill in this information to identify your case:

 Debtor 1                 Christopher L Maxwell
                          First Name                        Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF ILLINOIS

 Case number           19-31019
 (if known)
                                                                                                                                  Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Bank of America                                     Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
    Description of
                                                                           Retain the property and enter into a                  Yes
                   2014 Chevrolet Silverado 1500                            Reaffirmation Agreement.
    property       62,431 miles                                            Retain the property and [explain]:
    securing debt: Purchased Jul 2017
                   NADA Value


    Creditor's         Union Bank                                          Surrender the property.                               No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a                  Yes
    Description of 954 Wagon Trail Ct Troy, IL                              Reaffirmation Agreement.
    property       62294 Madison County                                    Retain the property and [explain]:
    securing debt: Purchased 2017 for $214,500
                   4 Bedroom, 2.5 Bath

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                          Will the lease be assumed?


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                      Case 19-31019-lkg                  Doc 40         Filed 01/21/20          Page 2 of 4


 Debtor 1      Christopher L Maxwell                                                                 Case number (if known)   19-31019


 Lessor's name:               Progressive Leasing                                                                                No

                                                                                                                               Yes

 Description of leased        12 Month Lease for Jewelry. $22.22 Per Week Begining Dec 24, 2018.
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Christopher L Maxwell                                                    X
       Christopher L Maxwell                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        January 21, 2020                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                          Case 19-31019-lkg               Doc 40     Filed 01/21/20             Page 3 of 4




 Fill in this information to identify your case:

 Debtor 1                    Christopher L Maxwell
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF ILLINOIS

 Case number              19-31019
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Christopher L Maxwell                                                 X
              Christopher L Maxwell                                                     Signature of Debtor 2
              Signature of Debtor 1

              Date       January 21, 2020                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-31019-lkg        Doc 40     Filed 01/21/20     Page 4 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

In re:                                        )
                                              )
CHRISTOPHER MAXWELL                           ) Case No. 19-31019
                                              ) Chapter 7
                                              )
                       Debtor(s).             )


                             CERTIFICATE OF SERVICE

       Comes now Debtor(s), CHRISTOPHER MAXWELL, by and through his/her
attorney, and certify that on January 21, 2020, via first-class mail, postage prepaid, a true
and accurate copy of the Chapter 7 Statement of Intention & Declaration Concerning
Schedules was served upon the following persons that were not served electronically.



                                      RESPECTFULLY SUBMITTED,

                                      By: /s/ Meghan Csontos, Paralegal
                                              J.D. GRAHAM, P.C.
                                              Attorney for Debtor
                                              #1 Eagle Center; Suite 3A
                                              O’Fallon, IL 62269
                                              618.235.9800
                                              618.235.9805 fax
                                              jd@jdgrahamlaw.com

Robert E Eggmann
Chapter 7 Trustee
2227 Illinois Route 157
Edwardsville, IL 62025

U.S. Trustee
Becker Building, Ste. 1100
401 Main St.
Peoria, IL 61602

All creditors on mailing matrix
